DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
Response to Amendment
Claims 1-3 and 5-13 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-13 under 35 USC 102 as being anticipated by Manfredotti have been fully considered. Manfredotti fails to teach a first lever and second lever arranged transverse to the longitudinal direction of the rotating part. The rejection is withdrawn. It is noted, however, that the levers as claimed are not necessarily related to the balancing weights.
Claim Objections
Claim 1 is objected to because of the following informalities: “at least a single pair of levers comprising the first lever and the second lever” should read “at least a single pair of levers comprising a first lever and a second lever”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiesewetter et al. (US2017/0297677).
Regarding claim 1, Kiesewetter teaches (Fig. 4) a device for self-balancing a rotating part (7) along a given longitudinal axis (left to right direction in Fig. 4) in plane of rotation of the rotating part, wherein the device is adapted to allow a moving part (12) freedom to move along the longitudinal axis, and further comprises pivotal linkages (found at the base of elements 12a,12b) to move at least one pair of balancing weights (12a, 12b) when the rotating part undergoes movement along the longitudinal axis under a force acting generally along the longitudinal axis being caused by an unbalanced mass on the rotating part (Paragraphs [0075-76]); wherein the device further incorporates at least a single pair of levers (connected to weights 12a, 12b) comprising the first lever and the second lever, and the first lever and the second lever are arranged transverse to the longitudinal direction of the rotating part on diametrically opposite sides (Fig. 4 and Paragraph [0075]); and wherein the movement of the pair of balancing weights results in providing a balancing force that neutralizes force caused by the unbalanced mass on the rotating part (Paragraphs [0075-76]).
Regarding claim 13, Kiesewetter teaches (Fig. 3) the rotating part is a propeller having two propeller blades (1), the two propeller blades arranged in diametrically opposite disposition and defining the longitudinal axis (Fig. 3).
Allowable Subject Matter
Claims 2-3 and 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745